UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A Registration Statement Under the Securities Act of 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 39x and Registration Statement Under the Investment Company Act of 1940x Amendment No. 39 NRM INVESTMENT COMPANY (Exact Name of Registrant as Specified in Charter) 280 Abrahams Lane Villanova, PA 19085 Telephone 610-995-0322 (Address of Principal Executive Offices) John H. McCoy, President, NRM Investment Company 280 Abrahams Lane Villanova, PA 19085 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) o on [date] pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) x onDecember30, 2011pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on [date] pursuant to paragraph (a) of Rule 485 If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. NRM INVESTMENT COMPANY December 30, 2011 NRM Investment Company (the “Company”) is a no-load, open-end, diversified investment company with an objective to realize income at least half of which is municipal bond interest income, free from federal income tax. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. December 30, 2011 TABLE OF CONTENTS Summary Section 1 Investment Objectives 1 Fees and Expenses of the Fund 1 Annual Fund Operating Expenses 1 Portfolio Turnover 1 Principal Investment Strategies 2 Principal Risks of Investing in the Fund 2 Bar Chart and Table 3 Management 4 Investment Adviser and Portfolio Managers 4 Purchases and Sales of Company Shares 5 Purchases 5 Sales 5 Tax Information 5 More on the Fund 6 Objectives, Strategies, Risks and Holdings 6 Objectives 6 (1) Primary Objectives 6 (2) Secondary Objectives 6 Strategies and Holdings 6 Risks 8 Management, Organization and Capital Structure 10 Management 10 (1) Directors 10 (2) Investment Adviser 10 (3) Portfolio Managers 12 Legal Proceedings 13 Capital Stock 13 Shareholder Information 14 Pricing of Shares 14 Purchase and Redemption of Fund Shares 14 Distributions 14 Frequent Purchases and Redemptions 15 Tax Consequences 15 Financial Highlights 18 Summary Section Investment Objective The Fund seeks tax free income from municipal bond investments, taxable income from high dividend paying companies, and protection of principal by investing in selected commodities, companies that produce commodities or funds that hold commodities. Fees and Expenses of the Fund Annual Fund Operating Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Management Expenses .29% Distribution (12b-1) Fees None Shareholder Charges on purchases or reinvestment of dividends, or purchase, redemption or account service fees. None Other Expenses .88% Total Annual Fund Operating Expenses 1.17% Example:This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years
